Title: To James Madison from William Kirkpatrick, 13 May 1806 (Abstract)
From: Kirkpatrick, William
To: Madison, James


                    § From William Kirkpatrick. 13 May 1806, Málaga. “Having been requested by the Son of my late Worthy Friend Lewis M. OBrien Esqr. Consul of the United States at St Ander, to forward the inclosed Letter for His Excellency Thomas Jefferson Esqr: soliciting He might have the Goodness to appoint him his Successor, I take the Liberty of sending it under your Cover, and of claiming your kind Patronage in his favor.
                    
                    “I can assure you He is a Young Gentleman of the most unblemished Character, has had a Considerable Experience in Business both at St Ander, and Cadiz, and would I am fully Convinced do honor to the Consulate, so long filled by his Father, to the Satisfaction of such Citizens of the United States as have visited that Quarter, as I have been informed by many.
                    “I would be infinitely obliged, should His Excellency not have made a choice on receit of this, that on delivering the Letter, you did me the favor of interesting yourself for Mr. OBrien, I am persuaded Your good Offices would be attended with Success, but at all events, I beg you may excuse the freedom I have taken in troubling you, and calling off your attention from Affairs of greater Importance, to which the Friendship I professed for Mr. OBrien could alone have induced me.”
                